Exhibit 99.3

COMMON STOCK WARRANT

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NO SALE OR
DISPOSITION OF THIS WARRANT OR THE SHARES FOR WHICH THIS WARRANT IS EXERCISABLE
MAY　BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE　144 UNDER SAID ACT OR WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR
THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE
COMMISSION.

WARRANT TO PURCHASE SHARES OF COMMON STOCK



Dated:

　　May 12, 2010



THIS CERTIFIES THAT, for value received, The RHL Group ("Holder") is entitled to
subscribe for and purchase that number of shares as set forth in Section　1 of
the fully paid and nonassessable Common Stock (the "Shares" or the "Common
Stock") of MMR INFORMATION SYSTEMS, INC., a Delaware corporation (the
"Company"), at the Warrant Price (as hereinafter defined), subject to the
provisions and upon the terms and conditions hereinafter set forth. As used
herein, the term "Common Stock" shall mean the Company's presently authorized
Common Stock.

This Warrant is being issued pursuant to the terms of 2001 Equity Incentive
Plan.

1.　　　　　　　　　　Wa rrant Price and Number of Shares. 　The "Warrant Price" per share
shall initially be $0.21, subject to adjustment as provided in Section 7 below.
This Warrant shall be initially exercisable for two million six hundred fourteen
thousand six hundred eighty four (2,614,684) shares of Common Stock (the
"Initial Grant").

2.　　　　　　　　　　Co nditions to Exercise. 　

Such warrants shall be fully vested and be exercisable in cash or in a cashless
exercise at any time prior to their fourth anniversary of issuance, and which
shall be non-transferrable without the consent of Parent, which consent is not
to be unreasonably withheld.



The purchase right represented by the Initial Grant may　be exercised at any
time, or from time to time, in whole or in part, to the extent vested,　during
the term commencing on the date of Entry into a definitive service agreement and
ending at 5:00　P.M. New York time on May 12, 2015. 　

3.　　　　　　　　　　Method of Exercise; Payment; Issuance of Shares; Issuance of New
Warrant.

(a)　　　　　　　　Cash Exercise. Subject to Sections 1 and　2 hereof, the purchase
rights represented by this Warrant may　be exercised by the Holder hereof, in
whole or in part, by the surrender of this Warrant (with a duly executed Notice
of Exercise in the form　attached hereto) at the principal office of the Company
(as set forth in Section　17 below) and by payment to the Company, by check, of
an amount equal to the then applicable Warrant Price per share multiplied by the
number of shares then being purchased. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be in the name of, and delivered to, the Holder hereof, or as
such Holder may　direct (subject to the terms of transfer contained herein and
upon payment by such Holder hereof of any applicable transfer taxes). Such
delivery shall be made within 10 days after

--------------------------------------------------------------------------------

exercise of the Warrant and at the Company's expense and, unless this Warrant
has been fully exercised or expired, a new Warrant having terms and conditions
substantially similar to this Warrant and representing the portion of the
Shares, if any, with respect to which this Warrant shall not have been
exercised, shall also be issued to the Holder hereof within 10 days after
exercise of the Warrant.

(b)　　　　　　　　Net Issue Exercise. In lieu of exercising this Warrant pursuant to
Section　3(a), Holder may　elect to receive shares equal to the value of this
Warrant (or of any portion thereof remaining unexercised) by surrender of this
Warrant at the principal office of the Company together with notice of such
election, in which event the Company shall issue to Holder the number of shares
of the Company's Common Stock computed using the following formula:

X = Y (A-B)
         A

Where X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock purchasable under this Warrant (at the
date of such calculation).

A = the Fair Market Value of one share of the Company's Common Stock (at the
date of such calculation).

B = Warrant Price per share (as adjusted to the date of such calculation).

(c)　　　　　　　　Fair Market Value. For purposes of this Section　3, "Fair Market
Value" of one share of the Company's Common Stock shall mean:

(i)　　　　　　　　　If the Common Stock is traded Over-The-Counter or on The NASDAQ
Stock Market, LLC or on another exchange, the per share Fair Market Value for
the Common Stock will be the average of the closing bid and asked prices of the
Common Stock quoted in the Over-The-Counter Market Summary or the closing sales
price quoted on any exchange on which the Common Stock is listed, whichever is
applicable, as published in the Western Edition of The Wall Street Journal for
the twenty (20)　trading days prior to the date of determination of Fair Market
Value; or

(ii)　　　　　　　　In any other instance, the per share Fair Market Value for the
Common Stock shall be as determined in good faith by the Company's Board of
Directors.

In the event of 3(c)(ii)　above, the Company's Board of Directors shall prepare a
certificate, to be signed by an authorized officer of the Company, setting forth
in reasonable detail the basis for and method of determination of the per share
Fair Market Value of the Common Stock. The Board will also certify to the Holder
that this per share Fair Market Value will be applicable to all holders of the
Company's Common Stock that require a fair market value determination as of the
same date as Holder.

(d)　　　　　　　　Automatic Exercise. To the extent this Warrant is not previously
exercised, it shall be automatically exercised in accordance with Sections
3(b)　and 3(c)　hereof (even if not surrendered) immediately before its
expiration.

2

--------------------------------------------------------------------------------

(e) No Net Cash Settlement. Notwithstanding any other provision of this Warrant
to the contrary, under no circumstances will the Company be required to effect
any "net-cash settlement" (within the meaning of the Financial Accounting
Standards Board's EITF　00-19, Accounting for Derivative Financial Instruments
Indexed to, and Potentially Settled in, a Company's Own Stock) of this Warrant.

　4.　　　　　　　　　　 Representations and Warranties of Holder and Restrictions on
Transfer Imposed by the Securities Act of 1933.

(a)　　　　　　　　Representations and Warranties by Holder. The Holder represents and
warrants to the Company with respect to this purchase as follows:

(i)　　　　　　　　　The Holder has substantial experience in evaluating and investing in
private placement transactions of securities of companies similar to the Company
so that the Holder is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its interests. The
Holder is an "accredited investor" as that term is defined in Rule　501
promulgated under the Securities Act of 1933, as amended (the "Act").

(ii)　　　　　　　　The Holder is acquiring the Warrant and the Shares of Common Stock
issuable upon exercise of the Warrant (collectively the "Securities") for
investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof. The Holder understands that the
Securities have not been registered under the Act by reason of a specific
exemption from the registration provisions of the Act, which depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.
In this connection, the Holder understands that, in the view of the Securities
and Exchange Commission (the "SEC"), the statutory basis for such exemption
may　be unavailable if this representation was predicated solely upon a present
intention to hold the Securities for the minimum capital gains period specified
under tax statutes, for a deferred sale, for or until an increase or decrease in
the market price of the Securities or for a period of one year or any other
fixed period in the future.

(iii)　　　　　　　The Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available. The Holder is aware of the provisions of
Rule　144 promulgated under the Act ("Rule　144") which permits limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions more fully set forth in such rule.

(iv)　　　　　　　The Holder further understands that at the time the Holder wishes to
sell the Securities there may　be no public market upon which such a sale may　be
effected, and that even if such a public market exists, the Company may　not be
satisfying the current public information requirements of Rule　144, and that in
such event, the Holder may　be precluded from selling the Securities under
Rule　144.

(v)　　　　　　　　The Holder has had an opportunity to discuss the business, management
and financial affairs of the Company and its wholly-owned subsidiary,
MyMedicalRecords, Inc. ("MMR") with the Company and MMR management.

3

--------------------------------------------------------------------------------

The Holder understands that such discussions, as well as the written information
issued by the Company and MMR, were intended to describe the aspects of the
Company's and MMR's business and prospects which they believe to be material but
were not necessarily a thorough or exhaustive description.

(vi)　　　　　　　This Warrant and the Shares issuable upon exercise of this Warrant
(and the securities issuable, directly or indirectly, upon conversion of the
Shares, if any) may　not be transferred or assigned in whole or in part　without
compliance with applicable federal and state securities laws by the transferor
and the transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company) and any permitted transferee
agrees to be bound by all of the terms and conditions of this Warrant. The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to any other affiliate of Holder. Additionally, the Company shall
also not require an opinion of counsel if there is no material question as to
the availability of Rule　144.

(b)　　　　　　　　Legends. Each certificate representing the Securities shall be
endorsed with the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY　NOT BE TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT, A "NO ACTION" LETTER FROM THE SECURITIES AND EXCHANGE
COMMISSION WITH RESPECT TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF
RULE　144 OF THE SECURITIES AND EXCHANGE COMMISSION, OR (IF REASONABLY REQUIRED
BY THE COMPANY) AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT
THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

The Company need not enter into its stock register a transfer of Securities
unless the conditions specified in the foregoing legend are satisfied. The
Company may　also instruct its transfer agent not to register the transfer of any
of the Shares unless the conditions specified in the foregoing legend are
satisfied.

(c)　　　　　　　　Removal of Legend and Transfer Restrictions. The legend relating to
the Act endorsed on a certificate pursuant to paragraph 4(b)　of this Warrant and
the stop transfer instructions with respect to the Securities represented by
such certificate shall be removed and the Company shall issue a certificate
without such legend to the Holder of the Securities if (i)　the Securities are
registered under the Act and a prospectus meeting the requirements of Section　10
of the Act is available or (ii)　the Holder provides to the Company an opinion of
counsel for the Holder reasonably satisfactory to the Company, or a no-action
letter or interpretive opinion of the staff of the SEC reasonably satisfactory
to the Company, to the effect that public sale, transfer or assignment of the
Securities may　be made without registration and without compliance with any
restriction such as Rule　144.

5.　　　　　　　　　Assignment. Notwithstanding any other provision of this Warrant,
neither the Company nor the Holder may assign this Warrant without the written
consent of the other party hereto. It shall be a condition to any transfer or
exercise of this Warrant that at the time of such transfer or exercise, the
Holder shall provide the Company with a representation in writing that the
Holder or transferee is acquiring this Warrant and the shares of Common Stock to
be issued upon exercise, for investment

4

--------------------------------------------------------------------------------



purposes only and not with a view to any sale or distribution, or will provide
the Company with a statement of pertinent facts covering any proposed
distribution. As a further condition to any transfer of this Warrant or any or
all of the shares of Common Stock issuable upon exercise of this Warrant, other
than a transfer registered under the Act, the Company must have received a legal
opinion, in form　and substance satisfactory to the Company and its counsel,
reciting the pertinent circumstances surrounding the proposed transfer and
stating that such transfer is exempt from the registration and prospectus
delivery requirements of the Act. Each certificate evidencing the shares issued
upon exercise of the Warrant or upon any transfer of the shares (other than a
transfer registered under the Act or any subsequent transfer of shares so
registered) shall, at the Company's option, contain a legend in form　and
substance satisfactory to the Company and its counsel, restricting the transfer
of the shares to sales or other dispositions exempt from the requirements of the
Act. As further condition to any transfer, the Holder shall surrender this
Warrant to the Company and the transferee shall receive and accept a Warrant, of
like tenor and date, executed by the Company.

6.　　　　　　　　　　Sto ck Fully Paid; Reservation of Shares. 　All Shares which may　be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance, be fully paid and nonassessable, and free from all taxes, liens, and
charges with respect to the issue thereof. During the period within which the
rights represented by this Warrant may　be exercised, the Company will use
reasonable efforts to have authorized, and reserved for issuance upon exercise
of the purchase rights evidenced by this Warrant, a sufficient number of shares
of its Common Stock to provide for the exercise of the rights represented by
this Warrant.

7.　　　　　　　　　Certain Adjustments.

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Warrant Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

(b)　 Fundamental Transactions. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another individual, limited liability company, partnership, joint
venture, corporation, a trust, unincorporated organization, government or any
department or agency thereof and any other legal entity (each a "Person"), (ii)
the Company effects any sale of all or substantially all of its assets in one or
a series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock owning more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or affiliated with the Persons making the tender or exchange offer)
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other

5

--------------------------------------------------------------------------------

securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 7(a) above) (in any
such case, a "Fundamental Transaction"), then Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of (i) the number of shares of
Common Stock then issuable upon exercise of the Initial Grant, plus (ii)
provided that the conditions set forth in Section 1(b) are satisfied, the number
of additional shares then issuable upon exercise of the First Contingent Grant,
plus (iii) provided that the conditions set forth in Section 1(c) are satisfied,
the number of additional shares then issuable upon exercise of the Second
Contingent Grant (the "Alternate Consideration"). For purposes of any such
exercise, the determination of the Warrant Price shall be appropriately adjusted
to apply to such Alternate Consideration based on the amount of Alternate
Consideration issuable on one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion such Warrant Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then Holder shall be given the same choice as to
the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to Holder a new warrant consistent with
the foregoing provisions and evidencing Holder's right to purchase the Alternate
Consideration for the aggregate Warrant Price upon exercise thereof.

(c) Number of Shares. Simultaneously with any adjustment to the Warrant Price
pursuant to paragraph (a) of this Section 7, the number of shares of Common
Stock that may be purchased upon exercise of this Warrant shall be adjusted
proportionately, so that after such adjustment the aggregate Warrant Price
payable hereunder for the increased number of shares of Common Stock shall be
the same as the aggregate Warrant Price in effect immediately prior to such
adjustment.

(d) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

8.　　　　　　　　　　Not ice of Adjustments. 　Whenever any Warrant Price shall be
adjusted pursuant to Section　7 hereof, the Company shall prepare a certificate
signed by its chief financial officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Warrant Price and number of Shares
issuable upon exercise of the Warrant after giving effect to such adjustment,
and shall cause copies of such certificate to be mailed (by certified or
registered mail, return receipt required, postage prepaid) within thirty (30)
days of such adjustment to the Holder of this Warrant as set forth in Section　17
hereof.

6

--------------------------------------------------------------------------------



9.　　　　　　　　Transferability of Warrant. This Warrant is transferable on the books
of the Company at its principal office by the registered Holder hereof upon
surrender of this Warrant properly endorsed, subject to compliance with
Section　5 and applicable federal and state securities laws. The Company shall
issue and deliver to the transferee a new Warrant representing the Warrant so
transferred. Upon any partial transfer, the Company will issue and deliver to
Holder a new Warrant with respect to the Warrant not so transferred.

10.　　　　　　　　No Fractional Shares. 　No fractional share of Common Stock will be
issued in connection with any exercise hereunder, but in lieu of such fractional
share the Company shall make a cash payment therefor upon the basis of the
Warrant Price then in effect.

11.　　　　　　　　Charges, Taxes and Expenses. Issuance of certificates for shares of
Common Stock upon the exercise of this Warrant shall be made without charge to
the Holder for any United States or state of the United States documentary stamp
tax or other incidental expense with respect to the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder.

12.　　　　　　　　No Stockholder Rights Until Exercise. This Warrant does not entitle
the Holder hereof to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof.

13.　　　　　　　　Registry of Warrant. The Company shall maintain a registry showing
the name and address of the registered Holder of this Warrant. This Warrant
may　be surrendered for exchange or exercise, in accordance with its terms, at
such office or agency of the Company, and the Company and Holder shall be
entitled to rely in all respects, prior to written notice to the contrary, upon
such registry.

14.　　　　　　　　Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, of indemnity reasonably satisfactory to it, and, if mutilated, upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant, having terms and conditions substantially identical to this
Warrant, in lieu hereof.

15.　　　　　　　　Miscellaneous.

(a)　　　　　　　　Issue Date. 　The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
the Company on the date hereof.

(b)　　　　　　　　Successors. 　This Warrant shall be binding upon any successors or
assigns of the Company.

(c)　　　　　　　　Governing Law. 　This Warrant shall be governed by and construed in
accordance with the laws of the State of California.

(d)　　　　　　　　Headings. 　The headings used in this Warrant are used for convenience
only and are not to be considered in construing or interpreting this Warrant.

(e)　　　　　　　　Saturdays, Sundays, Holidays. 　If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday in the State of
California, then such action may　be taken or such right may　be exercised on the
next succeeding day not a legal holiday.

7

--------------------------------------------------------------------------------



16.　　　　　　　　No Impairment. The Company shall not by any action including, without
limitation, amending its articles or certificate of incorporation or by-laws,
any reorganization, transfer of assets, consolidation, merger, share exchange
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of the Warrant
or impair the ability of the Holder(s) to realize upon the intended economic
value hereof, but will at all times in good faith assist in the carrying out of
all such terms and in the taking of all such action as may　be necessary or
appropriate to protect the rights of the Holder(s) hereof against impairment.

17.　　　　　　　　Addresses. Any notice required or permitted hereunder shall be in
writing and shall be mailed by overnight courier, registered or certified mail,
return receipt required, and postage pre-paid, or otherwise delivered by hand or
by messenger, addressed as set forth below, or at such other address as the
Company or the Holder hereof shall have furnished to the other party.

If to the Company:

　

MMR Information Systems, Inc.

　

　

2934 1/2 Beverly Glen Circle, Suite 702

　

　

Los Angeles, CA 90077

　

　

Attn: CFO

　

　

　

If to the Holder:

　

The RHL Group

2934½ Beverly Glen Circle, Suite 494

Los Angeles, CA 90077

　

　

　

　

　

　

18.　　　　　　　　Modification and Waiver. The Warrant and any provision hereof may　be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder of the Warrant.



[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



　

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Holder have each caused this Warrant to be
executed by an officer thereunto duly authorized.

Dated as of March 22, 2010.

MMR INFORMATION SYSTEMS, INC.

　

By:

_________________________

　

　

　

　

Name:

Robert H. Lorsch

　

　

　

　

Title:

CEO

　



　

The RHL Group

　

By:

_________________________

　

　

　

　

Name:

_________________________

　

　

　

　

Title:

_________________________

　

　

　

--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO:

　

　

MMR Information Systems, Inc.

　

　

2934-1/2 Beverly Glen Circle, Suite 702

　

　

Los Angeles, CA 90077

　 　

1.　　　　　　　　　　The undersigned Warrantholder ("Holder") elects to acquire shares of
the Common Stock (the "Common Stock") of MMR Information Systems Inc. (the
"Company"), pursuant to the terms of the Common Stock Warrant dated
[________________], 2009 (the "Warrant").

2.　　　　　　　　　　The Holder exercises its rights under the Warrant as set forth
below:

o

　　　　　　　　　The Holder elects to purchase _________ shares of Common Stock as
provided in Section　3(a) and 3(c)　and tenders herewith a check in the amount of
$_______ as payment of the Warrant Price.



o

　　　　　　　　　The Holder elects to net issue exercise the Warrant for shares of
Common Stock as provided in Section　3(b) and 3(c)　of the Warrant.



3.　　　　　　　　　　The Holder surrenders the Warrant with this Notice of Exercise.

4.　　　　　　　　　　The Holder represents that it is acquiring the aforesaid shares of
Common Stock for investment and not with a view to, or for resale in connection
with, distribution and that the Holder has no present intention of distributing
or reselling the shares unless in compliance with all applicable federal and
state securities laws.

5.　　　　　　　　　　Please issue a certificate representing the shares of the Common
Stock in the name of the Holder or in such other name as is specified below:　

　

Name:

　

　

　

　

　

　

　

Address:

　

　

　

　

　

　

　

Taxpayer I.D.:

　

　

　

　

　

　

　

[_______________________________]

By:

　

　

　

　

　

Name:

　

　

　

　

　

Title:

　

　

　

　

　

Date:

　

　

--------------------------------------------------------------------------------

